Citation Nr: 1037575	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial rating for a service-
connected right inguinal hernia.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to March 
1989.  
This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA), Houston, Texas, Regional Office (RO), 
which granted service connection for right inguinal hernia, and 
assigned a noncompensable rating, effective September 24, 1993.  
The Veteran disagreed with this rating and subsequently perfected 
an appeal.   

In November 2008, the Board remanded the increased rating claim 
to the AMC/RO for additional development, including outstanding 
private treatment records from Kelsey Seybold Clinic and St. 
Luke's Episcopal Hospital, and notice regarding the evidence 
required to substantiate his extraschedular rating claim.  That 
development was completed and the case was returned to the Board 
for appellate review.

In May 2010, the Board remanded the increased rating claim to the 
AMC/RO for additional development, including outstanding private 
treatment records from Kelsey Seybold Clinic not obtained through 
the November 2008 remand.  That development was completed and the 
case was returned to the Board for appellate review.  As will be 
discussed herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the November 2008 
and May 2010 remand orders and no further action is necessary in 
this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's right inguinal 
hernia was reducible, not operated, remediable, or without true 
hernia protrusion.  There is no evidence that the right inguinal 
hernia is postoperative, and the right inguinal hernia does not 
demonstrate the need for support by truss, belt, or other 
supportive device.

2.  The competent medical evidence does not show that the 
Veteran's service-connected right inguinal hernia is so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.  Further, 
evidence of unemployability is not raised by the record.     


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected right inguinal hernia have not been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his disagreement 
with the assignment of a noncompensable rating for his right 
inguinal hernia disability following the grant of service 
connection, effective September 24, 1993.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA for the initial 
increased (compensable) rating claim, and therefore appellate 
review may proceed without prejudice.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio 
v. Principi, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, 
Vazquez-Flores was limited to claims involving increased ratings, 
and is not applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following a 
grant of service connection.  Moreover, the Court has held that 
in a claim for an increased initial rating after the claim for 
service connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
medical records, post-service private treatment records including 
all records from Kelsey Seybold Clinic and St. Luke's Episcopal 
Hospital requested in the November 2008 and May 2010 Board 
Remands, and statements submitted by or on behalf of the Veteran.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the Veteran underwent 
various Compensation and Pension (C&P) examinations dated April 
2004, July 2005, September 2005, and February 2008 regarding his 
right hernia disability.  The examiners reviewed the history of 
the disorder, noted all relevant current complaints, and 
conducted examinations which provided all physical findings which 
are relevant under the applicable diagnostic code.  The 
examinations are fully adequate for rating purposes.

Neither the Veteran nor his representative has indicated that 
there was any additional relevant evidence from any source.  As 
noted, in November 2008 and May 2010, the Board remanded the 
increased rating claim to the AMC/RO for additional development, 
including outstanding private treatment records from Kelsey 
Seybold Clinic and St. Luke's Episcopal Hospital,  and notice 
regarding the evidence required to substantiate his 
extraschedular rating claim.  The treatment records from Kelsey 
Seybold Clinic and St. Luke's Episcopal Hospital are of record.  
With regard to the Kelsey Seybold Clinic treatment records, the 
Board notes that in a May 2010 letter, the AMC/RO requested that 
the Veteran complete and return VA Form 21-4142, "Authorization 
and Consent to Release Information" form so the AMC/RO could 
obtain the Veteran's records from Kelsey Seybold Clinic.  In a 
June 2010 response letter, the Veteran's representative submitted 
a copy of all treatment records from Kelsey Seybold Clinic and 
indicated that "there is no need" for the AMC/RO "to make 
further requests" for these records.  See June 2010 Type-Written 
Letter from the Veteran's Attorney.  Further, in a December 2008 
notice letter, the AMC/RO requested evidence required to 
substantiate the Veteran's extraschedular rating claim, 
specifically evidence that he missed four weeks of work due to 
his service-connected right inguinal hernia.  The Veteran did not 
respond to such request and did not submit any evidence that he 
missed four weeks of work due to his service-connected right 
inguinal hernia.  As the AOJ attempted to obtain the Veteran's 
outstanding private treatment records from Kelsey Seybold Clinic 
and St. Luke's Episcopal Hospital (which are of record) and 
provided the Veteran with notice regarding the evidence required 
to substantiate his extraschedular rating claim, the Board finds 
that the AOJ substantially complied with the November 2008 and 
May 2010 remand orders and no further action is necessary in this 
regard.  See D'Aries, supra.
      
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased initial rating claim for right inguinal hernia.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not cause 
any prejudice to the Veteran.

Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  
Because the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant of 
service connection, the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

In this case, the RO granted service connection for right 
inguinal hernia, and assigned a noncompensable rating under 38 
C.F.R. § 4.118, Diagnostic Code 7338 (Inguinal Hernia).  See 
November 2005 Rating Decision.  The Veteran claims that he is 
entitled to a compensable rating for his service-connected right 
inguinal hernia disability.  Having carefully considered the 
claim in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claim, and thus, the appeal is denied.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, in order to 
warrant a compensable rating for an inguinal hernia, the evidence 
must show that it is postoperative, recurrent, readily reducible 
and well supported by truss or belt. A disability rating of 30 
percent applies where the inguinal hernia is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  A disability rating of 60 
percent applies where the inguinal hernia is large, 
postoperative, recurrent, and not well supported under ordinary 
conditions and not readily reducible, or when considered 
inoperable.  A note to Diagnostic Code 7338 directs VA to add 10 
percent for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling hernia 
is to be evaluated, at 10 percent, only, added for the second 
hernia, if the latter is of compensable degree.

Evidence relevant to the severity of the Veteran's right inguinal 
hernia includes a December 1993 private treatment record from 
Industrial and Maritime Clinic and the Veteran's initial C&P 
examination report dated December 1993 (the Veteran filed an 
initial service connection claim for right inguinal hernia in 
September 1993), in which the Veteran is assessed with right 
inguinal hernia.   

Private treatment records from Texas Medical Rehabilitation and 
Pain Center, dated April 1996 to June 1996, indicate that the 
Veteran reported a history of injury to his low back and inguinal 
area during an in-service fall.  Upon physical examination, the 
physician noted a mass at the right inguinal area with increased 
abdominal pressure.  The mass is reducible.  The physician, 
following the guidelines of the AMA's Guides to Evaluation of 
Permanent Impairment, assessed the Veteran with a 10 percent AMA 
impairment of his right inguinal hernia.  See April 1996 
Impairment Rating Report.  In a June 1996 Functional Capacity 
Evaluation Report, the examiner indicated that the Veteran "is 
not safe to return to work at more than a light physical demand 
level."  No physical examination was conducted.  

The Veteran underwent a C&P examination regarding his right 
inguinal hernia in April 2004.  Upon physical examination, the 
examiner indicated that there was "no right inguinal hernia 
identified," and "the inguinal ring appears to be normal to 
digital examination and it is nontender."  See April 2004 VA 
Digestive Conditions Examination Report.  

Private treatment records from Kelsey Seybold Clinic dated May 
2004 to August 2004 reveal the Veteran's complaints of bilateral 
hernia pain and a left inguinal hernia repair.  See June 2004 
Treatment Note (complaints of pain); August 2004 Treatment Report 
(status-post hernia repair and left groin pain).  An August 2004 
CT Pelvis Report revealed no evidence of pelvic adenopathy or 
inguinal adenopathy.    

The Veteran underwent other C&P examinations in July 2005 and 
September 2005.  During July 2005 examination, the Veteran 
complained of right groin discomfort and recurrent pain.  The 
July 2005 examiner noted, upon physical examination, that the 
right inguinal hernia is easily reducible.  See July 2005 VA 
Digestive Conditions Examination Report.  During September 2005 
examination, the Veteran reported pain in his right hernia and 
also on his left side and reported a history of left hernia 
repair.  The Veteran indicated that he is unable to work due to 
right inguinal hernia pain.  Upon physical examination of the 
right inguinal hernia, the examiner noted no true hernia 
protrusion, not remediable or operable, no previous repair, and 
no truss or belt.  See September 2005 VA Digestive Conditions 
Examination Report.   

Treatment records from the Houston VAMC dated May 2006 to 
September 2009 reveal the Veteran's continued complaints of 
bilateral hernia pain and problems following his left hernia 
repair.  See May 2006 General Surgery Note; April 2009 Nursing 
Triage Note; April 2009 Emergency Room Note; April 2009 General 
Surgery Note; May 2009 Nursing Triage Note; May 2009 General 
Surgery Note; July 2009 Primary Care Follow-Up Note; July 2009 
Mental Health Psychiatric Note.  The planned to undergo a hernia 
surgery in May 2009; however, the surgery was cancelled because 
the Veteran failed to comply with pre-operative requirements.  
See May 2009 General Surgery Note.  

The Veteran underwent another C&P examination in February 2008.  
The Veteran complained of soreness in his pelvic area and a 
history of left hernia repair in 2004/2005.   Upon physical 
examination, the examiner noted that there is no true protrusion 
of the right inguinal hernia; it is operable and remediable; not 
previously repaired; the Veteran does not use a truss or belt; 
and the right inguinal hernia was reducible and tender to touch.  
The examiner noted that the Veteran was employed as a security 
supervisor full-time.  The Veteran reported losing 4 weeks in the 
past 12 months of work due to nausea.  He did not indicate 
whether the nausea was related to his right inguinal hernia.  The 
examiner noted significant effects on occupation due to pain, and 
no effects on the Veteran's usual activities of daily living.  
See February 2008 VA Digestive Conditions Examination Report.  

There is no other evidence of record containing complaints, 
treatment, and/or diagnoses of the Veteran's right inguinal 
hernia.  The Board notes that the Veteran's private treatment 
records from St. Luke's Episcopal Hospital dated June 2003 to 
April 2009 are negative for any complaints, treatment, and/or 
diagnoses of the Veteran's right inguinal hernia, and relate to 
the Veteran's various complaints for non-service-connected 
disabilities of the shoulders, back, and head, including 
complaints of nausea and seizures. 
 
As reflected in the clinical evidence of record, the Veteran's 
service-connected right inguinal hernia disability is manifested 
by complaints of pain and tenderness on examination and a hernia 
which was reducible, remediable, or (on other occasions) without 
true hernia protrusion.  The evidence of record does not reveal 
that the right inguinal hernia is postoperative or has been 
operated on, and the right inguinal hernia does not demonstrate 
the need for support by truss, belt, or other supportive device.  
Thus, the medical evidence does not show the symptomatology, or 
severity thereof, necessary to warrant an initial compensable 
rating.  Specifically, the evidence does not show a hernia 
postoperative, and recurrent.  Therefore, a 10 percent disability 
rating is not warranted and the initial noncompensable rating is 
affirmed.

The Board notes that a Texas Medical Rehabilitation and Pain 
Center physician, following the guidelines of the AMA's Guides to 
Evaluation of Permanent Impairment, assessed the Veteran with a 
10 percent AMA impairment of his right inguinal hernia.  See 
April 1996 Impairment Rating Report.  Such rating is not 
probative in this case as the Board must make a determination as 
to the rating that the Veteran should be afforded under VA 
regulations (here 38 C.F.R. § 4.114, Diagnostic Code 7338).  The 
AMA's Guides to Evaluation of Permanent Impairment has no bearing 
on this case.  The findings by that physician, namely a mass in 
the right inguinal area with increased abdominal pressure which 
was reducible, do not warrant a compensable rating under the VA 
rating criteria.  

Based on the discussion above, the preponderance of the evidence 
is against the Veteran's increased rating claim for right 
inguinal hernia.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).    

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
right inguinal hernia disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected right inguinal 
hernia disability with the established criteria found in the 
rating schedule.  As discussed in detail above, the Veteran's 
right inguinal hernia symptomatology is fully addressed by the 
respective rating criteria under which such disability is rated.  
There are no additional symptoms of his disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  Moreover, 
even if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board finds that there are no attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  In this regard, in a 
December 2008 notice letter, the AMC/RO requested evidence that 
the Veteran missed four weeks of work due to his service-
connected right inguinal hernia.  The Veteran did not respond to 
such request and did not submit any evidence that he missed four 
weeks of work due to his service-connected right inguinal hernia.  
In addition, the Veteran indicated that he missed four weeks of 
work due to nausea, and such nausea is not indicated as related 
to the right inguinal hernia.  In fact, treatment records from 
St. Luke's Episcopal Hospital dated June 2003 to April 2009 
reveal complaints of nausea and vertigo related to a head injury. 
Further, the evidence fails to show that the disability picture 
created by the right inguinal hernia is exceptional or unusual.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities.  Although the February 2008 VA 
examiner indicated that the Veteran's service-connected right 
inguinal hernia disability had significant effects on the 
Veteran's usual occupation and he reported missing four weeks of 
work, the evidence of record indicates that at the time the 
Veteran was employed full time and upon examination 


for his psychiatric disability, the Veteran indicated that he was 
unemployed since February 2009 due to being "laid off" and not 
due to any service-connected 
disability.  See February 2008 VA Digestive Conditions 
Examination Report; October 2009 VA Mental Disorders Examination 
Report.  Further review of the record is negative for any 
evidence that the Veteran is unemployable due to service-
connected disabilities. Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  


ORDER


Entitlement to a compensable initial rating for service-connected 
right inguinal hernia is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


